
	
		I
		112th CONGRESS
		2d Session
		H. R. 4287
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  definition of homeless veteran for purposes of benefits under the laws
		  administered by the Secretary of Veterans Affairs.
	
	
		1.Expansion of definition of
			 homeless veteran for purposes of benefits under the laws administered by the
			 Secretary of Veterans AffairsSection 2002(1) of title 38, United States
			 Code, is amended by inserting or (b) after section
			 103(a).
		
